Robinson, J.
(specially concurring). The plaintiff brings this action to quiet title to three lots in New Rockford under a tax deed, based on a sale of the lots in December, 1909, for the taxes of 1908. The answer is in effect that the defendant has title to the lots and that the tax deed is void. The court gave judgment for the defendant, and the plaintiff appeals. The tax-sale record in evidence shows that in December, 1909, three lots and two other lots were sold by the county auditor for the taxes of the year 1908, amounted to $23.63; that the rate of interest bid was 24 per cent and the sale certificate was assigned to E. R. Davidson.
The certificate of sale shows a sale of the five lots for the lump sum ■of $23.63 and the rate of interest 24 per cent. The redemption notice addressed to E. N. Kepner recites a sale of the lots for $23.63, *203and that the sum necessary to redeem is $45.31, exclusive of costs. The tax deed also recites a sale of the five lots for the lump sum of $23.63, and shows a redemption of lots 6 and 7, which were included in the sale.
It is enough to say of the sale certificate, the redemption notice, •and the tax deed, that each document is void on its face because it shows a sale of five lots for the gross sum of $23.63 ; and the redemption notice is clearly void for another reason. It shows that the sum necessary to redeem the three lots is $45.31, and that is excessive. There was no allowance made for the two lots which had been redeemed.
When a party attempts to purchase land at a tax sale and to get interest at the rate of 24 per cent, with a penalty of 5 per cent, he has no reason to complain if he gets back only his principal with 6 per cent interest. Shylock did not fare so well when he insisted on the pound of flesh. He forfeited his principal sum of 3,000 ducats, and had to become a Christian and to convey half his property to his daughter Jessica, who had wed a Christian.